In an action to foreclose a mortgage, the defendants Arye Gutman and A.G.E. Holding Co. appeal from an order of the Supreme Court, Kings County (Marano, J.H.O.), dated April 5, 2007, which, after a hearing to determine the validity of service of a motion for a deficiency judgment, determined that service was properly made.
*882Ordered that the order is affirmed, with costs.
The resolution of credibility issues by the hearing court is entitled to deference on appeal, and will be upheld if supported by evidence in the record (see generally Gass v Gass, 42 AD 3d 393 [2007]; Ahrens v Chisena, 40 AD3d 787 [2007]; Lattingtown Harbor Prop. Owners Assn., Inc. v Agostino, 34 AD3d 536 [2006]). The hearing record in this case supports the court’s conclusion that the service of the motion for a deficiency judgment upon the appellants substantially complied with the requirements of RPAPL 1371 (2) (see CPLR 2103 [b] [3]; Marine Midland Bank v Rashid, 259 AD2d 739 [1999]; DJS Realty v Hirsch, 251 AD2d 618 [1998]; MBL Life Assur. Corp. v 555 Realty Co., 251 AD2d 557 [1998]; Sarasota, Inc. v Homestead Acres at Greenport, 249 AD2d 290 [1998]), and we discern no basis for disturbing that determination. Mastro, J.E, Fisher, Garni and McCarthy, JJ., concur.